          Case 2:15-cr-00285-APG-EJY Document 557 Filed 07/01/20 Page 1 of 2



 1                              UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3    UNITED STATES OF AMERICA,
                                                                 Case No.: 2:15-cr-0285-APG-EJY
 4                           Plaintiff,
                                                                   Order Rescheduling Hearing
 5            v.

 6    CHARLES BURTON RITCHIE,
      BENJAMIN GALECKI,
 7
                             Defendants.
 8

 9         Sentencing is scheduled for July 14, 2020. The defendants have agreed to have their

10 pending Alabama and Virginia cases transferred here for pleas and sentencing. The defendants

11 have not yet submitted the paperwork for appointment of new, local counsel for those cases. At

12 this point, it will be difficult to appoint counsel with sufficient time for counsel to get up to speed

13 on those cases to be able to effectively represent the defendants at the change of plea hearing.

14         The defendants have filed a motion for new trial that is not yet fully briefed. That motion

15 should be resolved before sentencing.

16         The parties intend to call several witnesses to testify at the sentencing hearing, many of

17 whom will travel to Las Vegas to testify in person. Similarly, respective counsel for Mr. Ritchie

18 and the government must travel to Las Vegas for the hearing. Nevada has seen a dramatic spike

19 in the number of COVID-19 cases in the past two weeks. Proceeding with the sentencing

20 hearing at this time will expose the witnesses, counsel, the defendants, and court personnel to

21 increased risks of contracting the virus. There is no apparent need to hold the sentencing and

22 plea hearings this month. Prudence dictates delaying the hearing.

23
          Case 2:15-cr-00285-APG-EJY Document 557 Filed 07/01/20 Page 2 of 2



 1         I HEREBY ORDER that the July 14, 2020 hearing is vacated. The parties are to confer

 2 with their respective witnesses and each other about dates in September and October (or later if

 3 necessary) for the pleas and sentencing. I will conduct a video hearing to select the new date on

 4 July 8, 2020 at 10:00 a.m. PDT. Information for connecting into that hearing will follow in a

 5 separate Minute Order.

 6         DATED this 1st day of July, 2020.

 7                                                      ________________________________
                                                        ANDREW P. GORDON
 8                                                      UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
